Citation Nr: 0817888	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987 and from January to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a December 2006 decision, the Board denied the veteran's 
claims.  The veteran subsequently appealed these issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a 
December 2007 Order, the Court granted the joint motion, 
vacated the Board's December 2006 decision, and remanded this 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Joint Motion indicated that the 
Board relied heavily on the May 2006 VA examination in its 
decision.  In that report, the examiner diagnosed 
"subthreshold PTSD" and, according to the Joint Motion, did 
not fully explain this assessment.  The Board denied the 
veteran's claim because there was no current diagnosis of 
PTSD consistent with the requirements of the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  Therefore, the Joint Motion indicated that the Board 
needed to discuss the applicability and adequacy of the May 
2006 VA examination report and further indicated that the May 
2006 examiner failed to explain the meaning of "subthreshold 
PTSD."  Thus, a remand is necessary for the examiner to 
further elaborate on this diagnosis.

Following the Joint Motion, the veteran's attorney submitted 
a written statement by a Licensed Clinical Psychologist, who 
had reviewed the veteran's claims file and concluded that she 
had PTSD that was due to her active service.   

With regard to the claim of entitlement to service connection 
for TMJ dysfunction, the Joint Remand indicated that the May 
2006 VA examination did not comply with the Board's June 2005 
remand.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, this claim 
must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's claims folder to 
the examiner that conducted the May 2006 
PTSD examination, if available.  If that 
examiner is unavailable, the veteran 
should be scheduled for an additional 
examination.  The examiner is asked to 
clarify the diagnosis of "subthreshold 
PTSD" and provide an opinion as to 
whether it is at least as likely as not 
that the veteran has PTSD that is due to 
exposure to scud attacks or wounded 
prisoners of war.  PTSD should be ruled in 
or out.

2.  A VA examination should be conducted 
for the veteran's TMJ claim.  The examiner 
should render an opinion which indicates 
whether the veteran has bruxism or dental 
neuralgia and whether they are related to 
in-service manifestations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

